        Case 2:19-cv-12957-MLCF Document 26 Filed 02/11/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 CHRISTOPHER JOHNSON                                                         CIVIL ACTION

 VERSUS                                                                         NO. 19-12957

 DARRYL VANNOY                                                            SECTION: “F” (1)



                                             ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objections to the Magistrate

Judge’s Report and Recommendation filed by the plaintiff on February 8, 2021 (Rec. Doc. No.

24), hereby approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its own opinion. Accordingly,

        IT IS ORDERED that the federal application for habeas corpus relief filed by Christopher

Johnson is DISMISSED WITH PREJUDICE.

                                    11th day of _______________,
       New Orleans, Louisiana, this _____          February      2021.




                                             __________________________________________
                                                      MARTIN L.C. FELDMAN
                                                  UNITED STATES DISTRICT JUDGE
